Exhibit 10.22

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2003 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.                                      Notice of Grant; Acceptance of
Agreement.  The number of RSUs granted and the Grant Date shall be as set forth
under the Grantee’s account on Merrill Lynch Benefits OnLine®.  Grantee will be
deemed to accept the terms and conditions of this Agreement by clicking the
“Accept” button on the Merrill Lynch Benefits OnLine® Award Acceptance screen
with regard to the RSUs.

 

2.                                      Incorporation of Plan.  The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section IX of the Plan. The RSUs granted herein constitute an Award within
the meaning of the Plan.

 

3.                                      Terms of Restricted Stock Units.  The
grant of RSUs provided in Section 1 hereof shall be subject to the following
terms, conditions and restrictions:

 

(a)                                 Each RSU shall convert into one share of the
Company’s common stock, $.01 par value per share (the “Common Stock”).  The
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in shares of the Common Stock in respect
of the RSUs until such RSUs have vested and converted into shares of Common
Stock (hereinafter “RSU Shares”).

 

(b)                                 Except as provided in this Section 3(b), the
RSUs and any interest therein may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution. Any attempt to transfer RSUs in contravention of this Section is
void ab initio. RSUs shall not be subject to execution, attachment or other
process.  Notwithstanding the foregoing, the Grantee shall be permitted to
transfer RSUs to members of his or her immediate family (i.e., children,
grandchildren or spouse), trusts for the benefit of such family members, and
partnerships or other entities whose only partners or equity owners are such
family members; provided, however, that no consideration can be paid for the
transfer of the RSUs and the transferee of the RSUs musts agree to be subject to
all conditions applicable to the RSUs (including all of the terms and conditions
of this Agreement) prior to transfer.

 

(c)                                  Forfeiture of RSUs and RSU Shares on
Certain Conditions. Grantee hereby acknowledges that the Company has given or
will give Grantee access to certain confidential, proprietary or trade secret
information, which the Company considers extremely valuable and

 

--------------------------------------------------------------------------------


 

which provides the Company with a competitive advantage in the markets in which
the Company develops or sells its products.  The Grantee further acknowledges
that the use of such information by Grantee other than in furtherance of
Grantee’s job responsibilities with the Company would be extremely detrimental
to the Company and would cause immediate and irreparable harm to the Company. In
exchange for access to such confidential, proprietary or trade secret
information, Grantee hereby agrees as follows:

 

(i)                                     Notwithstanding anything to the contrary
contained in this Agreement, should the Grantee breach the “Protective
Condition” (as defined in Section 3(c)(ii)), then (A) any RSUs, to the extent
not previously converted into RSU Shares and distributed to the Grantee, shall
immediately be forfeited upon such breach, (B) the Grantee shall immediately
deliver to the Company the number of RSU Shares previously distributed to the
Grantee during the 180-day period prior to the termination of the Grantee’s
employment with the Company (or a Subsidiary) and (C) if any RSU Shares were
sold during the 180-day period immediately prior to such termination of
employment in an arms’ length transaction or disposed of in any other manner,
the Grantee shall immediately deliver to the Company all proceeds of such arms’
length sales and if disposed of otherwise than in arms’ length sale, the Fair
Market Value of such RSU Shares determined at the time of disposition.  The RSU
Shares and proceeds to be delivered under clauses (B) and (C) may be reduced to
reflect the Grantee’s liability for taxes payable on such RSU Shares and/or
proceeds.

 

(ii)                                  “Protective Condition” shall mean that
(A) the Grantee complies with all terms and provisions of any obligation of
confidentiality contained in a written agreement with the Company (or a
Subsidiary) signed by the Grantee, or otherwise imposed on Grantee by applicable
law, and (B) during the time Grantee is employed by the Company (or a
Subsidiary) and for a period of one following the termination of the Grantee’s
employment with the Company (or a Subsidiary), the Grantee does not (1) engage,
in any capacity, directly or indirectly, including but not limited to as
employee, agent, consultant, manager, executive, owner or stockholder (except as
a passive investor holding less than a 5% equity interest in any enterprise), in
any business enterprise then engaged in competition with the business conducted
by the Company anywhere in the world; provided, however, that the Grantee may be
employed by a competitor of the Company within such one year period so long as
the duties and responsibilities of Grantee’s position with such competitor do
not involve the same or substantially similar duties and responsibilities as
those performed by the Grantee for the Company (or a Subsidiary) in a business
segment of the new employer which competes with the business segment(s) with
which the Grantee worked or had supervisory authority over while employed by the
Company (or a Subsidiary) during the twelve (12) months immediately preceding
the date on which the Grantee’s employment terminates, (2) employ or attempt to
employ, solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Grantee or any other Person, of any Person who was at the date
of termination of the Grantee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of the Company with
whom the Grantee worked closely or was an employee with whom the Grantee worked
closely or had supervisory authority over during the twelve months immediately
preceding the date on which the Grantee’s employment terminates or (3) disparage
the Company, its Subsidiaries, any of their respective current or former
directors, officers or employees or any of their respective products.

 

(iii)                               In the event Section 3(c)(i) or
Section 3(c)(ii) is unenforceable in the jurisdiction in which the Grantee is
employed on the date hereof, such section nevertheless shall be enforceable to
the full extent permitted by the laws of any jurisdiction in which the

 

2

--------------------------------------------------------------------------------


 

Company shall have the ability to seek remedies against the Grantee arising from
any activity prohibited by this Section 3(c).

 

(iv)                              Notwithstanding any other provision in the
Plan or this Agreement to the contrary, whenever the Company may be entitled or
required by law, Company policy or the requirements of an exchange on which the
Company’s shares are listed for trading, to cause an Award to be forfeited or to
recoup compensation paid to the Grantee pursuant to the Plan, the Grantee shall
accept such forfeiture and comply with any Company request or demand for
recoupment.

 

4.                                      Vesting and Conversion of RSUs.  Subject
to Section 5, the RSUs shall vest and be converted into an equivalent number of
RSU Shares that will be immediately distributed to the Grantee at the rate of
33-1/3% of the RSUs on each of the first three anniversaries of the Grant Date.

 

5.                                      Termination of Employment; Change of
Control.

 

(a)                                 For purposes of the grant hereunder, any
transfer of employment by the Grantee among the Company and any of its
Subsidiaries or any other change in employment that does not constitute a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations (or any successor provision), shall not be considered a
termination of employment by the Company or a Subsidiary.  Any change in
employment that does constitute a “separation from service” within the meaning
of Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall be considered a termination of employment.

 

(b)                                 Subject to Section 5(d), if the Grantee’s
employment with the Company or a Subsidiary terminates due to death or
Disability (as defined in the last Section hereof), all RSUs shall immediately
vest, be converted into RSU Shares and be distributed to the Grantee within 30
days of the date of such termination.  If the Grantee’s employment with the
Company or a Subsidiary terminates due to the Grantee’s Retirement (as defined
in the last Section hereof), all RSUs shall continue to vest (and be converted
into an equivalent number of RSU Shares that will be distributed to the Grantee)
in accordance with Section 4 above. If, following Grantee’s Retirement, the
Grantee dies prior to the third anniversary of the Grant Date, then all RSUs
shall immediately vest, be converted into RSU Shares and be distributed to the
Grantee’s personal representative within 30 days of the date of such death.

 

(c)                                  If the Grantee’s employment with the
Company or a Subsidiary terminates for any reason other than due to death,
Disability or Retirement, the Grantee shall forfeit all unvested RSUs.

 

(d)                                 Notwithstanding any other provision
contained herein or in the Plan, in the event of a Change in Control (as defined
in the last Section hereof) or this Agreement is terminated within twelve months
of a complete liquidation or dissolution of the Company that is taxed under
Section 331 of the Code, and provided Grantee has been continuously employed
with the Company and its Subsidiaries from the Grant Date through the date of
such event or has terminated employment prior to the date of such event due to
Retirement, then all RSUs shall immediately vest, be converted into RSU Shares
and be distributed to the Grantee within 30 days of the date of such event or
(in the event of a complete liquidation or dissolution of the Company) as soon
as administratively practicable thereafter.

 

3

--------------------------------------------------------------------------------


 

6.                                      Equitable Adjustment.  The aggregate
number of shares of Common Stock subject to the RSUs shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without the receipt of consideration by the Company, or
other change in corporate or capital structure. The Committee shall also make
the foregoing changes and any other changes, including changes in the classes of
securities available, to the extent reasonably necessary or desirable to
preserve the intended benefits under this Agreement in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Company.

 

7.                                      Issuance of Shares.  Any RSU Shares to
be issued to the Grantee under this Agreement may be issued in either
certificated form, or in uncertificated form (via the Direct Registration System
or otherwise).

 

8.                                      Taxes. The Grantee shall pay to the
Company or a Subsidiary promptly upon request any taxes the Company reasonably
determines it or a Subsidiary is required to withhold under applicable tax laws
with respect to the vesting and/or conversion of the RSUs. Such payment shall be
made as provided in Section VIII(f) of the Plan.

 

9.                                      No Guarantee of Employment.  Nothing set
forth herein or in the Plan shall confer upon the Grantee any right of continued
employment for any period by the Company, or shall interfere in any way with the
right of the Company to terminate such employment.

 

10.                               Section 409A

 

(a)                                 It is intended that this Agreement comply in
all respects with the requirements of Sections 409A(a)(2) through (4) of the
Code and applicable Treasury Regulations and other generally applicable guidance
issued thereunder (collectively, the “Applicable Regulations”), and this
Agreement shall be interpreted for all purposes in accordance with this intent.

 

(b)                                 Notwithstanding any term or provision of
this Agreement (including any term or provision of the Plan incorporated in this
Agreement by reference), the parties hereto agree that, from time to time, the
Company may, without prior notice to or consent of the Grantee, amend this
Agreement to the extent determined by the Company, in the exercise of its
discretion in good faith, to be necessary or advisable to prevent the inclusion
in the Grantee’s gross income pursuant to the Applicable Regulations of any
compensation intended to be deferred hereunder. The Company shall notify the
Grantee as soon as reasonably practicable of any such amendment affecting the
Grantee.

 

(c)                                  In the event that the RSU Shares issuable
or amounts payable under this Agreement are subject to any taxes, penalties or
interest under the Applicable Regulations, the Grantee shall be solely liable
for the payment of any such taxes, penalties or interest.

 

(d)                                 Except as otherwise specifically provided
herein, the time for distribution of the RSU Shares as provided in Sections 4,
5(b) and 5(d) shall not be accelerated or delayed for any reason, unless to the
extent necessary to comply with or permitted under the Applicable Regulations.

 

(e)                                  Notwithstanding any term or provision of
this Agreement to the contrary, if the Grantee is a specified employee (as
defined in Section 409A(a)(2)(B)(i) of the Code) as of the

 

4

--------------------------------------------------------------------------------


 

date of his or her termination of employment, then any RSU Shares issuable or
amounts payable to the Grantee under this Agreement on account of his or her
termination of employment shall be issued or paid to the Grantee upon the later
of (i) the date such RSU Shares or amounts would otherwise be issuable or
payable to the Grantee under this Agreement without regard to this Section 10(e)
and (ii) the date which is six months following the date of the Grantee’s
termination of employment.  The preceding sentence shall not apply in the event
Grantee’s termination of employment is due to his or her death.  If the Grantee
should terminate employment for a reason other than his or her death but
subsequently die during the six-month period described in subclause (ii) of the
first sentence above, such six-month period shall be deemed to end on the date
of the Grantee’s death.

 

11.                               Notices.  Any notice required or permitted
under this Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee’s
employment records, or such other address as the Grantee may designate in
writing to the Company, Attention:  Corporate Secretary, or such other address
as the Company may designate in writing to the Grantee.

 

12.                               Failure to Enforce Not a Waiver.  The failure
of either party hereto to enforce at any time any provision of this Agreement
shall in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

13.                               Governing Law.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware,
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before a three arbitrators constituting an Employment Dispute
Tribunal, to be held in Connecticut in accordance with the commercial rules and
procedures of the American Arbitration Association.  Judgment upon the award
rendered by the arbitrator shall be final and subject to appeal only to the
extent permitted by law.  Each party shall bear such party’s own expenses
incurred in connection with any arbitration. Anything to the contrary
notwithstanding, each party hereto has the right to proceed with a court action
for injunctive relief or relief from violations of law not within the
jurisdiction of an arbitrator.

 

14.                               Miscellaneous.  This Agreement cannot be
changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof. This
Agreement inures to the benefit of, and is binding upon, the Company and its
successors-in-interest and its assigns, and the Grantee, the Grantee’s heirs,
executors, administrators and legal representatives. The section headings herein
are intended for reference only and shall not affect the interpretation hereof.

 

15.                               Definitions.  For purposes of this Agreement:

 

(a)                                 “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person. 
The term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act;

 

(b)                                 “Beneficial Owner” (and variants thereof)
shall have the meaning given in Rule 13d-3 promulgated under the Exchange Act
modified to reflect ownership pursuant to Section 318(a) of the Code;

 

5

--------------------------------------------------------------------------------


 

(c)                                  “Cause” shall have the meaning ascribed to
such term in the Executive Severance Agreement;

 

(d)                                 “Change in Control” shall have the meaning
ascribed to such term in the Executive Severance Agreement;

 

(e)                                  “Disability” shall have the meaning
ascribed to such term in the Executive Severance Agreement;

 

(f)                                   “Executive Severance Agreement” shall mean
the Employment Agreement, Employment and Severance Agreement, or Executive
Severance Agreement, as applicable, between the Company and the Grantee, as
amended from time to time;

 

(g)                              “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) of the Exchange Act and shall include “persons acting as a group” within
the meaning of Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any
successor provision); and

 

(h)                                 “Retirement” shall mean termination of the
Grantee’s employment with the Company or a Subsidiary, other than by reason of
death or Cause, either (A) at or after age 65 or (B) at or after age 55 after
five (5) years of employment by the Company (or a Subsidiary thereof).

 

6

--------------------------------------------------------------------------------